Citation Nr: 0619078	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03 27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to extension of the ending (delimiting) date of a 
dependent's educational assistance under Chapter 35 of Title 
38 of the United States Code (hereinafter also referred to as 
Chapter 35). 



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The veteran, who served on active duty from June 1966 to 
April 1969, has been found by VA to be permanently and 
totally disabled since September 9, 1995, due to service-
connected disability, establishing basic eligibility for 
Dependents' Educational Assistance under Chapter 35 for the 
appellant, who is the veteran's dependent. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in July 2003 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1. The appellant, who was born on September [redacted], 1974, became 
an eligible person for dependent educational assistance under 
Chapter 35, as a dependent child of the veteran who is 
permanently and totally disabled, effective from September 9, 
1995; the appellant was 20 years old on the effective date of 
eligibility.  

2. The appellant submitted her application for Chapter 35 
benefits in June 2001, and she commenced her post-secondary 
(undergraduate) educational program in August 2001.

3. The proper delimiting, or ending, date for the appellant's 
eligibility under Chapter 35 is September 9, 2003, eight 
years after Chapter 35 eligibility was established due to the 
veteran's status as permanently and totally disabled from 
September 9, 1995.  

4. From August 2001, when the appellant commenced her 
educational program until the delimiting date of September 9, 
2003, the appellant did not suspend her educational program.


CONCLUSION OF LAW

The criteria for entitlement to extension of the ending date 
of a dependent child's educational assistance under Chapter 
35 of Title 38 of the United States Code are not met.  38 
U.S.C.A. §§ 3501, 3511, 3512, 5107 (West 2002); 38 C.F.R. § 
21.3043 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

To the extent that the VCAA applies, the RO provide pre-
adjudcation VCAA notice by letter as to the evidence needed 
to substantiate her claim.

Extension of Delimiting Date

An eligible person for dependents' educational assistance 
under Chapter 35, includes the child of a person who has been 
deemed permanently and totally disabled due to a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii).

Each eligible person shall be entitled to educational 
assistance under Chapter 35 for a period not in excess of 45 
months (or to the equivalent thereof in part-time training).  
38 U.S.C.A. § 3511(a)(1). 

The educational assistance to which an eligible person is 
entitled may be afforded the person during the period 
beginning on the person's eighteenth birthday, or on the 
successful completion of the person's secondary schooling, 
whichever first occurs, and ending on the person's twenty-
sixth birthday, except that if the Secretary first finds that 
the parent from whom eligibility is derived has a service-
connected total disability permanent in nature, eligibility 
is derived occurs, after the eligible person's eighteenth 
birthday but before the person's twenty-sixth birthday, then 
(unless paragraph (4) or (5) applies) such period shall end 8 
years after the date that is elected by that person to be the 
beginning date of entitlement if that beginning date in the 
case of a person whose eligibility is based on a parent who 
has a service-connected total disability permanent in nature, 
is the date determined pursuant to subsection (d), or any 
date between the two dates described in subsection (d).  
38 U.S.C.A. § 3512(a)(3)(c). 
If the person otherwise eligible under paragraph (3) fails to 
elect a beginning date of entitlement in accordance with that 
paragraph, the beginning date of the person's entitlement 
shall be the date of the Secretary's decision that the parent 
has a service-connected total disability permanent in nature.  
38 U.S.C.A. § 3512(a)(4). 
Notwithstanding the provisions of 38 U.S.C.A. § 3512(a) 
pertaining to the ending date of a period of eligibility for 
educational assistance, an eligible person may be afforded 
educational assistance beyond the age limitations applicable 
to such person under such subsection (a) of this section if 
(1) such person suspends pursuit of such person's program of 
education after having enrolled in such program within the 
time period applicable to such person under such subsection, 
(2) such person is unable to complete such program after a 
period of suspension and before attaining the age limitations 
applicable to such person under such subsection (a), and (3) 
the Secretary finds that the suspension was due to conditions 
beyond the control of such person; but in no event shall 
educational assistance be afforded such person by reason of 
subsection (a) of this section plus a period of time equal to 
the period such person was required to suspend the pursuit of 
such person's program, or beyond such person's 31st birthday, 
whichever is earlier.  38 U.S.C.A. § 3512(c). 
The term "first finds" as used in this section means the 
effective date of the rating or date of notification to the 
veteran from whom eligibility is derived establishing a 
service-connected total disability permanent in nature 
whichever is more advantageous to the eligible person.  
38 U.S.C.A. § 3512(d).

Analysis 

Under current law, if an eligible child is between the age of 
18th and 26th birthday, when VA first finds that the parent 
from whom the child's eligibility is derived has a service-
connected total disability permanent in nature, the eligible 
child may select a beginning date for her eligibility period 
(approved by the Secretary) that is either the effective date 
of the permanent and total rating for the veteran-parent, 
September 9, 1995, or the date of notification to the 
veteran-parent of that rating, September 16, 1995, or any 
date between those dates.  In this case, the appellant, who 
was born in 1974, was 20 in 1995 at the beginning of her 
eligibility period would, by law, be from September 1995 and 
ending eight years later in September 2003.  Neither the 
effective date of the rating nor date of notification to the 
veteran from whom eligibility is derived establishing a 
service-connected total disability permanent in nature is 
more advantageous to the appellant.  

The appellant requests an extension of her delimiting date 
for eligibility for educational assistance under Chapter 35 
beyond September 9, 2003, because of physical impairment, 
beyond her control, prevented her from initiating her chosen 
program of education until August 2001, nearly six years 
after her eight-year period of eligibility began.  

For an eligible person who suspends her program due to 
conditions determined by VA to have been beyond her control 
the period of eligibility may, upon request, be  extended by 
the number of months and days intervening the date the 
suspension began and the date the reason for suspension 
ceased to exist.  The burden of proof is on the eligible 
person to establish that suspension of a program was due to 
conditions beyond her control.  The period of suspension 
shall be considered to have ended as of the date of the 
person's first available opportunity to resume training after 
the condition which caused it ceased to exist. The following 
circumstances may be considered as beyond the eligible 
person's control: immediate family or financial obligations 
beyond her control require the eligible person to take 
employment, or otherwise preclude pursuit of her program; 
unavoidable conditions arising in connection with the 
eligible person's employment which preclude pursuit her 
program; or pursuit of her program is precluded because of 
the eligible person's own illness.  38 C.F.R. § 21.3043. 

In this case, the facts are not in dispute.  The appellant 
became eligible for educational assistance under Chapter 35, 
United States Code on September 9, 1995, the effective date 
on which the veteran was deemed permanently and totally 
disabled due to service-connected disability.  The appellant 
was born in September 1974; thus, she was 20 at the time her 
eligibility for educational assistance began.  Thus, 
according to the law, the appellant had 8 years from the 
beginning date of eligibility to receive educational 
assistance.  That delimiting date was September 9, 2003.  
According to the appellant, she initiated her program of 
education in August 2001, and she continued her education 
without suspension until at least September 2003, when her 
benefits expired. 

The appellant argues that she began her undergraduate 
education in August 2001, nearly 6 years after eligibility 
began, because neither her father (the veteran) nor she was 
aware that she was entitled to Chapter 35 benefits, and she 
unable to commence her course of study until August 2001 
because of medical reasons beyond her control.  She testified 
that was placed on bed rest due to a complicated twin 
pregnancy and after the twins were born there were medical 
complications which kept her from seeking her undergraduate 
education until the semester beginning in August 2001.  

The question presented is whether an extension of the 
delimiting date for Chapter 35 benefits is permissible when 
the dependent child was unable to initiate her education 
until August 2001 because of medical reasons beyond her 
control.  

While the evidence of record supports the appellant's 
testimony that she was unable to initiate her program of 
education until August 2001 and that she would have started 
school sooner if she were physically able, the record clearly 
shows that, after she embarked on education under Chapter 35, 
she did not interrupt or suspend her education due to 
disability not within her control, but rather, she continued 
her educational program until her delimiting date of 
September 2003.  Stated differently, the suspension of an 
education program is a factor only when the eligible 
dependent child, after starting a VA-supported educational 
program, suspends the program and then later resumes the 
program, which is not shown in this case.  As the appellant's 
disability preceded her commencement of her education under 
Chapter 35, there is no legal basis for extending the 
delimiting date under 38 U.S.C.A. § 3512(c) and 38 C.F.R. § 
21.3043(b) based on late initiation of her education.

The late initiation of Chapter 35 benefits is a factor if the 
eligible person is the spouse of the veteran, but as the 
appellant is the veteran's daughter the circumstances 
surrounding the late initiation of Chapter 35 benefits is not 
a legal basis for extending the delimiting date. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to extension of the ending date of a dependent's 
educational assistance under Chapter 35 of Title 38 of the 
United States Code is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


